Citation Nr: 0412686	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  97-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for non-Hodgkin's lymphoma from March 1, 1973.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1970.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which was issued to the veteran in early 
September 1995.  That rating decision, in pertinent part, 
granted service connection for non-Hodgkin's lymphoma, 
reticulum cell sarcoma, right parotid gland, and assigned an 
initial 100 percent schedular evaluation from December 28, 
1971 to February 28, 1973, and assigned a noncompensable 
evaluation from March 1, 1973.  The veteran timely disagreed 
with that evaluation in early September 1996, and, after the 
RO issued a statement of the case in October 1996, the 
veteran's timely substantive appeal was received in December 
1996.

During his August 2003 hearing before the Board, the veteran 
withdrew claims of entitlement to special monthly 
compensation and Dependents Educational Assistance under 38 
U.S.C., Chapter 35.  The hearing transcript has been reduced 
to writing.  The veteran's testimony is a valid withdrawal of 
those issues from his appeal.  Those issues are not before 
the Board for appellate review at this time.

At his Board hearing, the veteran withdrew his request for a 
personal hearing before the RO.  The veteran's statement is a 
valid withdrawal of that hearing request.  38 C.F.R. § 20.702 
(2003).  Appellate review may proceed.

In his December 1996 substantive appeal, the veteran 
requested a hearing before the Board.  The requested hearing 
was conducted in August 2003 before the undersigned Veterans 
Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.




REMAND

At his August 2003 Board hearing, the veteran contended that 
the noncompensable initial evaluation assigned for his non-
Hodgkin's lymphoma (NHL) did not reflect the residual effects 
of the treatment for that service-connected disability.  The 
veteran contends, in essence, that his is entitled either to 
a compensable evaluation for the residuals of treatment for 
NHL, or he is entitled to separate grants of service 
connection for those residuals.  

In particular, the veteran contends that he is entitled 
either to an increased evaluation for NHL or to service 
connection for aortic stenosis, coronary artery disease, 
aortic valve calcification, thoracic aorta calcification, 
calcification of the aortic root, fibrosis of the coronary 
arteries and of the aortic valve secondary to mantle 
radiation for NHL, status postoperative coronary artery 
bypass grafting and aortic valve replacement.  The veteran 
also seeks an increased evaluation for NHL or a separate 
grant of service connection for esophageal dysmotility as 
secondary to mantle radiation treatment, esophageal spasm, 
for fecal incontinence secondary to radiation therapy, and 
for a syrinx along the spinal cord, as secondary to radiation 
therapy, and left upper quadrant pain, possibly due to the 
syrinx or other disorder.  In support of these claims, the 
veteran has submitted voluminous clinical records, in a small 
box.  

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to open a previously-denied claim unless new and 
material evidence has been presented.  The veteran must be 
specifically informed of the enactment of the VCAA and of the 
provisions of that act.  In this regard, the Board notes that 
the provisions of 38 C.F.R. § 3.159 have been revised to 
implement the VCAA.  However, the supplemental statement of 
the case issued to the veteran in September 2002 included the 
prior version of that regulation rather than the revised 
version.  A July 2002 letter to the veteran, while requesting 
that he identify treatment providers and notifying him that 
it was his responsibility to submit non-federal government 
agency evidence, did not meet the requirements of the VCAA.

In addition, the Board notes that the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant must be provided with explicit notice of enactment 
of the VCAA and all provisions of that Act, and of the 
veteran's rights and responsibilities, and notice as to the 
time allowed for submission of evidence.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The requirements 
of the VCAA must be addressed on REMAND.

The Board notes that, effective October 23, 1995, VA revised 
the criteria for diagnosing and evaluating disabilities of 
the hemic and lymphatic systems.  60 Fed. Reg. 49,225 (1995).  
Under the new criteria, non-Hodgkin's lymphoma is to be rated 
as 100 percent disabling with active disease or during a 
treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months following discontinuance of such treatment the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2003).  
In this case, the veteran contends that he has residuals.  He 
is entitled to further examination(s) and medical opinions as 
required to determine whether he has residuals or 
complications of NHL or has disorders which are secondary to 
treatment for service-connected NHL.  

The Board notes that, under the old criteria, NHL is to be 
rated by analogy, using the criteria for evaluating 
lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. § 4.117, 
Diagnostic Code 7715 (1995, as in effect prior to October 23, 
1995).  A 100 percent evaluation is warranted for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  If, following 
that year, there has been no local recurrence or invasion of 
other organs, the rating will be made on residuals.  A 30 
percent evaluation for Hodgkin's disease is warranted when 
symptoms include occasional low grade fever, mild anemia, 
fatigability, or pruritis.  38 C.F.R. § 4.117, Diagnostic 
Code 7709 (1995).  The veteran is entitled to examination, 
opinion, or other development as necessary to determine 
whether he manifested the symptoms warranting a 30 percent 
evaluation after March 1, 1973, or has residuals warranting a 
compensable evaluation.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the veteran submitted his claim 
while the prior version the regulation was in effect, and the 
claim has continued, the veteran is entitled to consideration 
of evaluation under both versions of the regulations to 
determine whether he is entitled to an increased 
(compensable) initial evaluation after March 1, 1973, under 
either regulation, although he cannot be rated under the 
revised criteria prior to their October 23, 1995 effective 
date.  

Accordingly, in order to assure that the veteran's due 
process rights have been met, this case is REMANDED for the 
following actions:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran should be specifically 
notified that he should submit or 
identify any evidence which is not 
already of record which he believes might 
be relevant to assist him in establishing 
his claim.  Advise the veteran that he 
may submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate the 
claim.  Request that he provide any 
evidence in his possession.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  Request that the veteran identify any 
healthcare providers who have treated him 
for his non-Hodgkin's lymphoma or 
residuals of this disease IF there are 
additional providers whose records have 
not yet been associated with the claims 
file.  Make arrangements to obtain these 
and all other identified treatment 
records.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA examination as 
necessary to determine whether the 
veteran has residuals of NHL or of the 
treatment for NHL, to include 
cardiovascular residuals, 
gastrointestinal tract residuals, to 
include esophageal spasm or dysmotility 
and fecal incontinence, neurologic or 
spinal cord residuals, to include a 
syrinx, pulmonary residuals, or pain in 
the left upper quadrant.  A copy of the 
notice letter(s) informing him of the 
scheduled examination(s) must be 
maintained in the claims folder.

Please provide the examiners with the 
following instructions:  Each examiner 
should indicate that he/she has reviewed 
relevant records in the claims folder.  
All necessary tests should be conducted.  
Each examiner should review the results 
of any requested testing prior to 
completion of the report.  Each examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran has current manifestations of 
NHL, current residuals of NHL, or has a 
current disorder secondary to treatment 
for NHL.  

If the veteran has any residual of NHL or 
of treatment for NHL, the examiner(s) 
should provide all appropriate diagnoses, 
and describe in detail the symptomatology 
associated with any/all residual(s) of 
the veteran's non-Hodgkin's lymphoma.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations, 
including both the criteria as in effect 
when the veteran submitted his claim and 
the revised criteria, and consider 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


